DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  The submitted amendments have placed the application in condition for allowance.
Allowable Subject Matter

Claims 2-7 and 10 are allowable.
The closest prior art references: Miyaji et al. (US 2011/0316374), Cara et al. (US 2005/0023904) and Miyaji et al. (US 2013/0193814) disclose the general claimed structure recited in claims 2 and 10, as explained in last Office Action (previously recited claims 1 and 10), but fail to disclose the specific structural details in regards to the plate-like spring and flexible board in relation to the ground and frame.
The following is an examiner’s statement of reasons for allowance:
In claim 2, the specific limitations of “a holder (43, see fig. 2) provided at the frame (41a); and a plate-like spring (42) supported to the holder (43), the plate-like spring (42) electrically connects the frame (41a) and the flexible wiring board (44), a bent part (42a) of the plate-like spring (42) contacts the frame (41a), and the plate-like spring (42) is elastically deformable in such a direction as to be away from the frame (41a)” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 3-7 are also allowable due to their dependency on claim 1.

    PNG
    media_image1.png
    642
    487
    media_image1.png
    Greyscale

In claim 10, the specific limitations of “a frame (41a, see fig. 5) formed with a conductive member; a plate-like spring (42) formed with a conductive member, a bent part (42a) of the plate-like spring (42) contacts the frame (41a), another part (42d) of the plate-like spring (42) is supported to the holder (43), and the frame (41a) is electrically connectable via the plate-like spring (42) and the flexible wiring board (44) to a ground (of circuit board “50”, see fig. 1)” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.


    PNG
    media_image2.png
    533
    691
    media_image2.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Moraza whose telephone number is 571-270-1205. The examiner can normally be reached Monday to Friday from 10:00 AM - 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
                                                                                                                                                                                            
/ALEXANDER MORAZA/Examiner, Art Unit 2834       
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834